t c memo united_states tax_court scott labor llc petitioner v commissioner of internal revenue respondent docket no 22360-12l filed date until it ceased operations in date p was a single- member llc owned and managed by b who because p was a disregarded_entity under the check-a-box regulations reported p's results on a schedule c profit or loss from business included in b and his wife's joint individual income_tax returns on its form sec_941 employer's quarterly federal tax_return filed for and the first quarter of p offset the employment_taxes due with respect to its employees' wages by the advance earned_income credits aeic allegedly paid to those employees under the combined annual wage reporting program the social_security administration ssa and the irs compare the forms w-2 wage and tax statement filed with the ssa with the form sec_941 filed with the irs r discovered that the wages and aeic payments that p reported on its form sec_941 for and exceeded the wages and aeic payments it reported on its forms w-2 for those years a statement from its memphis tennessee service_center reported that p filed no forms w-2 for the first quarter of in date r issued a notice_of_intent_to_levy and notice of your right to a hearing notice_of_levy addressed to both p and b in which r sought to collect employment_taxes for and equal to p's alleged overstatements of aeic payments to its employees on its form sec_941 for those years and employment_taxes equal to the entire amount of the aeic offset for the first quarter of on the basis of p's alleged failure_to_file any forms w-2 for that quarter interest and additions to tax under sec_6651 and and sec_6721 intentional disregard penalties p requested and received a collection_due_process cdp hearing after which irs appeals issued a notice_of_determination sustaining in full the notice_of_levy p filed a petition with this court pursuant to sec_6330 alleging that for all taxable periods in issue r's collection efforts were barred because of r's failure to issue notice_and_demand for payment within days of assessment as required by sec_6303 for r is barred from reducing p's form_941 aeic offset because that action would be inconsistent with r's not reducing p's cost_of_goods_sold in connection with an income_tax audit of b's and mrs b's return for the first quarter of p paid to its employees the aeic reflected on its form_941 as evidenced by a transcript from r's kansas city missouri service_center which indicated that p had filed some big_number forms w-2 for that quarter for the first quarter of there is no basis for r's imposition of the sec_6651 addition_to_tax and for all taxable periods in issue there is no basis for r's imposition of the sec_6651 additions to tax and the sec_6721 intentional disregard penalties p also argues that because its underlying liabilities for some of the taxable periods are at issue we must review all aspects of the case under a de novo standard of review including whether the appeals officer at the cdp hearing complied with the sec_6330 requirement to verify r's compliance with any applicable law or administrative procedure and in particular with sec_6303 held we have jurisdiction to decide this case even though the notice_of_determination was mailed to and the case was instituted in the name of p a defunct disregarded_entity held further the standard of review issue as applied to the appeals officer's compliance with sec_6330 is moot because as a matter of law the date notice_of_levy satisfied the requirement of sec_6303 to issue notice_and_demand before instituting collection procedures held further r timely assessed and timely instituted collection procedures with respect to the taxes additions to tax and penalties at issue herein held further p has carried its burden of proving that it issued and filed forms w-2 for the first quarter of held further even assuming that r's not reducing p's cost_of_goods_sold for would be inconsistent with a reduction in p's aeic offset that reduction is permissible because r is not bound by the results of the prior income_tax audit of held further irs appeals' determination to proceed with collection by levy of r's employment_tax assessments for and is sustained held further irs appeals' determination to proceed with the collection of the sec_6651 addition_to_tax for the first quarter of is rejected held further irs appeals' determination to proceed with collection by levy of the sec_6651 additions to tax and the sec_6721 intentional disregard penalties for all taxable periods in issue is rejected allen h shapiro for petitioner kathryn e kelly alexander r roche and julie a schwoebel for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination by the internal_revenue_service irs appeals_office appeals following a collection_due_process cdp hearing conducted pursuant to sec_6330 and c appeals determined that respondent may proceed to collect by levy petitioner's unpaid employment_taxes resulting from overstated advance earned_income credits aeic for and the first quarter of plus additions to tax penalties and interest we review appeals' determination pursuant to sec_6330 petitioner assigns error to appeals' determination on the grounds that for all of the quarterly tax periods in issue collection by levy of unpaid taxes additions to tax and penalties is untimely due to respondent's failures to give proper notice of the amount due and to demand payment pursuant unless otherwise indicated all section references are to the internal_revenue_code code of as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar to sec_6303 within the three-year limitations_period of sec_6501 respondent is barred from reducing petitioner's aeic because an income_tax audit of the joint individual_income_tax_return filed by petitioner's sole shareholder scott borre and mrs borre incorporating petitioner's results on a schedule c profit or loss from business because of petitioner's status as a disregarded_entity under sec_301_7701-2 and sec_301_7701-3 proced admin regs made no change to the borres' cost_of_goods_sold deduction which included the aeic reflected on petitioner's form sec_941 employer's quarterly federal tax_return for the first quarter of petitioner filed forms w-2 wage and tax statement which support the aeic reflected on its form_941 for that quarterly tax period so that no additional_amount is due for the first quarter of there is no basis for respondent's imposition of the sec_6651 addition_to_tax for failure to timely file a tax_return and for all of the quarterly tax periods in issue there is no basis for respondent's imposition of either the sec_6651 additions to tax for for employment_taxes related to wages paid on or after date not this case a disregarded_entity is not disregarded and is treated as a corporation for purposes of employment_tax reporting and liability sec_301_7701-2 proced admin regs t d 2007_2_cb_675 nonpayment of tax shown on the returns or the sec_6721 intentional disregard penalties findings of fact3 some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference petitioner having ceased operations and vacated its chicago illinois place of business in date was no longer in existence when the petition was filed on its behalf on date at that time mr borre resided in highland park illinois petitioner objects to only of respondent' sec_88 proposed findings_of_fact respondent objects to all but of petitioner' sec_25 proposed findings_of_fact to the extent that either party fails to object to the other's proposed findings_of_fact we conclude that they are correct except insofar as any such proposed findings are without evidentiary support in the record or are clearly inconsistent with evidence in the record or the nonobjecting party's proposed findings_of_fact are clearly inconsistent therewith see eg 143_tc_240 n the parties have stipulated petitioner in this case is scott labor llc nevertheless because mr borre was the sole shareholder of a disregarded_entity which under the applicable regulations is treated as a single_taxpayer for federal tax purposes see eg 132_tc_125 aff'd without published opinion sub nom britton v shulman wl 1st cir and because as discussed infra this case involves the redetermination of mr borre's tax_liability it would appear that mr borre's highland park illinois residence would determine the venue for any appeal of this case pursuant to sec_7482 which provides i n the case continued background petitioner was a temporary-labor employment agency it was a single- member limited_liability_company owned and managed by mr borre its place of business wa sec_6050 south pulaski road chicago illinois pulaski road address or premises at all relevant times until it ceased operations and closed on date mr borre resides and at all relevant times resided in highland park illinois continued of a petitioner seeking redetermination of tax_liability other than a corporation proper venue is determined by the legal residence of the petitioner compare 740_f3d_668 d c cir aff'g tcmemo_2012_27 in which the court_of_appeals for the district of columbia circuit held that venue for all cdp cases not involving a redetermination of tax_liability is that court barring the parties' stipulation to the contrary pursuant to sec_7482 flush language and alternatively should the focus be on the defunct petitioner llc for purposes of determining appellate venue it is arguable that because an llc has a principal_place_of_business not a legal residence and this case did not commence with a petition under sec_6226 a or sec_7482 neither subpara a nor subpara e of sec_7482 nor any other lettered subparagraph of para applies and the flush language of sec_7482 would appear to make the court_of_appeals for the district of columbia circuit the appellate venue again barring the parties' stipulation to the contrary as the issue of appellate venue does not relate to our jurisdiction and is properly an issue to be resolved at the court_of_appeals level we need not and do not address it see 72_tc_1055 w e acknowledge the obvious fact that our view on proper appellate venue is not determinative rev'd and remanded on another issue 639_f2d_805 d c cir when petitioner ceased operations on date its customer lists and general intangibles relating thereto were sold by its creditor capital tempfunds to personnel services group llc petitioner abandoned its lease at that time and neither petitioner nor mr borre retained possession of the pulaski road premises thereafter petitioner's form sec_941 and w-2 for the quarterly tax periods in issue and respondent's adjustments to the aeic claimed thereon petitioner timely filed its form sec_941 for three of the four quarterly tax periods it delinquently filed its form_941 for the third quarter on date on those form sec_941 petitioner reported employment_taxes of dollar_figure dollar_figure dollar_figure and dollar_figure for the first through fourth quarters of respectively which respondent assessed on june september and date and date respectively on its quarterly form sec_941 petitioner offset the employment_taxes due by the following aeic amounts for the first through fourth quarters respectively dollar_figure dollar_figure dollar_figure and dollar_figure for total claimed aeic of dollar_figure for petitioner filed forms w-2 reporting dollar_figure of taxable social_security wages and dollar_figure of aeic petitioner's form sec_941 for reported total taxable social_security wages of dollar_figure which was dollar_figure more than the dollar_figure it reported on its forms w-2 correspondingly the dollar_figure of aeic petitioner reported on its form sec_941 was dollar_figure more than the dollar_figure it reported on its forms w-2 on date respondent disallowed dollar_figure of the dollar_figure of aeic that petitioner claimed for the fourth quarter of which resulted in a dollar_figure underpayment of petitioner's employment_taxes petitioner timely filed its form sec_941 for the four quarterly tax periods on those form sec_941 petitioner reported employment_taxes of dollar_figure dollar_figure dollar_figure and dollar_figure for those quarters respectively which respondent assessed on july september and date and date respectively on its quarterly form sec_941 petitioner offset the employment_taxes due by the following aeic amounts for the first through fourth quarters respectively dollar_figure dollar_figure dollar_figure and dollar_figure for total claimed aeic of dollar_figure petitioner filed forms w-2 reporting dollar_figure of taxable social_security wages and dollar_figure of aeic petitioner's form sec_941 for reported total taxable social_security wages of dollar_figure which was dollar_figure more than the dollar_figure it reported on the forms w-2 correspondingly the dollar_figure of aeic petitioner reported on its form sec_941 was dollar_figure more than the dollar_figure it reported on its forms w-2 on date respondent disallowed dollar_figure of the dollar_figure of aeic that petitioner claimed for the fourth quarter of which resulted in a dollar_figure underpayment of petitioner's employment_taxes on date petitioner delinquently filed its form_941 for the quarterly tax period ending date petitioner reported employment_taxes of dollar_figure on that form_941 which respondent assessed on date on that form_941 petitioner offset the employment_taxes due by alleged aeic payments of dollar_figure petitioner also reported on that form_941 total taxable social_security wages of dollar_figure on the grounds that petitioner failed to file any forms w-2 reflecting any aeic payments to employees for the first quarter of respondent on date disallowed the entire dollar_figure of aeic offsets that petitioner reported on its form_941 for that quarterly tax period which resulted in a dollar_figure underpayment of employment_taxes for the period all of petitioner's form sec_941 filed for the quarterly tax periods in issue listed the pulaski road address as petitioner's address additions to tax and penalties respondent assessed an dollar_figure late-filing addition_to_tax under sec_6651 for the first quarter of based upon the dollar_figure underpayment for that quarterly tax period respondent also assessed failure-to-pay timely additions to tax under sec_6651 based upon the alleged underpayments of dollar_figure dollar_figure and dollar_figure in employment_taxes for and the first quarter of respectively lastly respondent assessed intentional disregard penalties under sec_6721 for all quarterly tax periods for failure_to_file w-2s the notice_of_levy and request for a hearing on date respondent sent by certified mail a final notice--notice of intent to levy and notice of your right to a hearing notice_of_levy the notice_of_levy was addressed to both petitioner and mr borre at mr borre's home in highland park illinois the notice_of_levy listed amounts of employment_taxes pursuant to sec_6721 the penalties generally are percent of the aggregate amount of the items required to be reported correctly for respondent intended that to be of the dollar_figure of allegedly underreported form_w-2 wages for that year this would result in a dollar_figure penalty not the dollar_figure penalty actually assessed respondent recognizes his error in assessing the lower amount but acknowledges and concedes that the statute_of_limitations has expired to assess the proper penalty the penalty amounts that respondent assessed for and the first quarter of are in fact of allegedly unreported form_w-2 wages for those quarterly tax periods and penalties described as unpaid amount from prior notices for all of the quarterly tax periods in issue an additional penalty amount for the first quarter of and additional interest for all quarterly tax periods totaling an amount you owe of dollar_figure it advised that the listed amounts remained unpaid despite prior requests to pay the tax and it described the letter as your notice of our intent to levy and your right to request an appeals hearing under sec_6330 it demanded full payment today to prevent additional collection action explained the requirements for making payment warned of additional penalty and interest charges if payment were to be further delayed advised the addressees of their right to request an appeals hearing and enclosed a form request for a collection_due_process or equivalent_hearing advising that the form had to be completed signed and returned to the sender's address within days from the date of the notice_of_levy to preserve the addressees' right to contest an appeals' decision in the u s tax_court on date petitioner listing mr borre's home address as its address filed a form requesting a cdp hearing the request erroneously described itself as a request for an equivalent_hearing and it indicated an intent to discuss collection alternatives specifically offer-in-compromise and inability to pay the amount due it also contained the following statement unable to determine composition of proposed penalty also i would like to propose a different way to pay the money i owe also i am not liable for all or part of the taxes the cdp hearing and notice_of_determination on date petitioner through its authorized representatives and appeals officer patricia j mccormick sometimes appeals officer participated in a face-to-face cdp hearing that hearing and subsequent discussions between ms mccormick and petitioner's representatives concerned respondent's compliance with relevant procedural requirements and petitioner's liability for the assessed amounts among other things petitioner's representatives told ms mccormick that the first collection notice that the taxpayer had received was the notice_of_levy and that any prior computer-generated notice_and_demand likely had been sent to a wrong address contrary to the intent expressed in the request for hearing petitioner's representatives did not offer any collection alternatives they argued that the taxpayer presumably mr borre should not be held responsible for any liabilities since he was gone from the busine sec_12 he walked away from the business and some of the people he was working with took it over on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or sometimes notice to petitioner the notice is addressed to petitioner at w 25th st riverside il riverside address the notice sustains the proposed levy in an attachment to the notice prepared by ms mccormick she states that she verified that the requirements of any applicable law regulation or administrative procedure have been met consistent with the mandate of sec_6330 for a cdp hearing she further states computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to collection_due_process_hearing were issued she also states that the assessment was properly made per sec_6201 for all relevant taxable periods and that a notice_and_demand for payment letter was mailed to the taxpayer's last_known_address within days of the assessment as required by sec_6303 with respect to petitioner's forms w-2 for the years in issue she states the w-2 records were requested from the service center's database w-2s were sent by the internal_revenue_service center for years and unfortunately since there were over big_number in her case activity report ms mccormick indicates that the riverside address may have been petitioner's bookkeeper's address used as a default address after petitioner ceased operations and abandoned the pulaski road address w-2s issued for it was too voluminous for the service_center to print the w-2s for and were reviewed many of the w-2s showed either incorrect or missing social_security numbers ms mccormick testified that she had queried the irs integrated data retrieval system idrs asking for data from forms w-2 filed by petitioner and that she had received a response from the irs memphis service_center referencing the irs payer master_file on line and stating that there were no payer documents posted to the pmf payer master_file for ty2007 she concluded from that response that she had asked with respect to the wrong service_center and she testified that she then queried the irs kansas city service_center regarding petitioner's forms w-2 she received a response from kansas city referencing the irs information returns master_file and stating that her request for a transcript was not processed because the transcript would have been over big_number pages too many to print out petitioner is identified by its taxpayer_identification_number tin in each report ms mccormick testified that she could not reconcile the inconsistent reporting by the two service centers for with their consistent reporting as to forms w-2 filed by petitioner for prior audit of mr borre's returns respondent audited mr and mrs borre's jointly filed form sec_1040 u s individual_income_tax_return income_tax audit that audit resulted in no change for and various adjustments for and during the course of the income_tax audit the agent michael hershman issued an information_document_request idr to the borres in which he noted the discrepancy between petitioner's wage payments as reflected on its form sec_941 dollar_figure and the wages reported on petitioner's form w-3 transmittal of wage and tax statements dollar_figure both of those amounts differ from the cost of labor set forth on the schedule c computation of the borres' cost_of_goods_sold dollar_figure nonetheless mr hershman made no adjustment in his examination_report with respect to the borres' cost_of_goods_sold computation the audit concluded with respondent's and the borres' execution of forms income_tax examination changes one for and one for and on which the borres consented to the assessment and collection of the proposed and deficiencies prior sec_6721 penalties respondent in date assessed a sec_6721 intentional disregard penalty against petitioner for its failure_to_file correct forms w-2 for its taxable_year the failure apparently arose from petitioner's failure to report wages from one department of its business i levies and cdp hearings opinion sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 requires that the secretary give at least days' written notice to the taxpayer of his intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins if the taxpayer requests a hearing in response to a notice_of_levy he may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the levy and collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 he may also challenge the existence or amount of the underlying tax_liability if he did not receive a statutory_notice_of_deficiency for such tax liability or did not otherwise have an opportunity to dispute the tax_liability see sec_6330 following the hearing the appeals officer conducting the hearing must determine whether the collection action is to proceed taking into account his verification of the secretary's compliance with the requirements of any applicable law or administrative procedure the issues raised by the taxpayer at the hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 as stated we have jurisdiction to review such determinations see sec_6330 where the underlying tax_liability is properly at issue we review the determination de novo e g 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite in reviewing for abuse_of_discretion we must uphold the appeals officer's determination unless it is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff'd 469_f3d_27 1st cir 112_tc_19 ii jurisdiction because petitioner was a disregarded_entity for federal tax purposes under sec_301_7701-2 and sec_301_7701-3 proced admin regs it is arguable that the petitioner herein should be mr borre who reported petitioner's results on a schedule c attached to his and mrs borre's joint form sec_1040 for correspondingly it is arguable that because the notice was addressed and mailed to petitioner instead of to mr borre it was invalid and may not serve as a basis for our jurisdiction pursuant to sec_6330 we have disposed of these types of jurisdictional issues in prior cases in 132_tc_125 aff'd without published opinion sub nom britton v shulman wl 1st cir we concluded that for purposes of that case wherein all notices were addressed to either the disregarded llc or to the individual sole member under the check-a-box regulations the llc and its sole member are a single_taxpayer or person to whom notice is given therefore we rejected the taxpayer's challenge to our jurisdiction which was based on the fact that no notice_of_determination was sent to the individual sole member id we reiterated that position in bergdale v commissioner tcmemo_2014_152 at and further concluded that sending the notice_of_determination to the disregarded llc rather than to the llc's sole member was harmless error because petitioner was notified of the filing of the nftl and the specific employment_tax liabilities covered by the nftl petitioner requested and was granted two cdp hearings and petitioner timely petitioned this court for review of the notice_of_determination in this case the notice_of_levy was sent to both petitioner and mr borre at the latter's home address the notice_of_determination was sent to petitioner at the riverside address and petitioner timely petitioned this court for review of the notice_of_determination neither the parties' treatment of petitioner as the delinquent taxpayer subject_to levy action and as the taxpayer in this litigation nor the mailing of the notice_of_determination to an arguably incorrect address appears to have prejudiced mr borre in any way he received the notice_of_determination and he chose to have scott labor llc petition the court for review thereof therefore consistent with our conclusion in bergdale we find that both the failure to consistently treat petitioner as a disregarded_entity under the check-a-box regulations and the mailing of the notice_of_determination to an incorrect address both med practice solutions and bergdale like this case concerned the commissioner's attempt to collect unpaid employment_taxes constituted harmless error we conclude that we have jurisdiction to rule on the merits of appeals' notice_of_determination iii standard of review petitioner did not receive a notice of employment_tax deficiency and has not otherwise had an opportunity to dispute its tax_liability for the years in issue therefore it is entitled to de novo review of its underlying tax_liability to the extent that it is in dispute respondent conceded at trial that this is a de novo tax_liability review we've agreed that we're reviewing the tax de novo respondent argues on brief however that the appeals officer's compliance with the verification requirements of sec_6330 is nonetheless reviewable for abuse_of_discretion citing 338_f3d_463 5th cir and meyer v commissioner tcmemo_2013_268 at both med practice solutions and bergdale indicate that either the individual sole member of the disregarded llc or the disregarded llc itself may be the petitioner in a case before this court in the former case the petition was originally filed in the names of both the individual sole member and the disregarded llc but was later corrected on order of the court to be consistent with the notice_of_determination ie the caption was modified to read medical practice solutions llc carolyn britton sole member petitioner s v commissioner of internal revenue respondent see med practice solutions llc v commissioner t c pincite in the latter the petitioner was the individual sole member of the disregarded llc our acceptance of more than one approach illustrates that the identity of the named petitioner in a case involving a disregarded_entity is of no consequence and does not raise any jurisdictional or proper caption issues the court in jones v commissioner f 3d pincite stated that it reviews the underlying liability de novo and reviews the other administrative determinations for an abuse_of_discretion citing our decision in 119_tc_252 wherein we stated the court reviews a taxpayer's liability under the de novo standard where the validity of the underlying tax_liability is at issue the court reviews the other administrative determinations for abuse_of_discretion in meyer v commissioner at we described the rule as follows where the validity of the underlying tax_liability is not at issue we review the appeals officer's determination--including the verification that 'the requirements of any applicable law or administrative procedure have been met'--for abuse_of_discretion the conditional nature of our formulation might suggest that the abuse_of_discretion standard applies to administrative determinations only when the validity of the underlying liability is not at issue that is petitioner's view petitioner finds support for that view in 114_tc_604 cited in meyer in which relying on the legislative_history accompanying the enactment of sec_6330 we stated accordingly where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion petitioner in essence argues that where as here the underlying tax_liability is at issue then under sego the matter ie the appeals officer's overall determination is entitled to de novo review while it might appear that petitioner's argument does not pertain to because petitioner's counsel conceded at the conclusion of the trial that petitioner does not challenge the underlying tax_liability for that year petitioner still challenges the addition_to_tax and penalty for part of the underlying liability for all three years in issue petitioner argues that the limitations_period under sec_6501 for assessing and collecting the liabilities at issue has expired that argument is based upon respondent's alleged failure to issue notice_and_demand for payment of tax due pursuant to sec_6303 before the expiration of the foregoing limitations_period which petitioner argues is three years from the return filing dates ms mccormick states in the attachment to the notice_of_determination that her verification that notice_and_demand had been properly issued was based on irs computer records her statement that the notice_and_demand was mailed within days of assessment to petitioner's last_known_address presumably was also based on a computer listing of that address at trial respondent's counsel stated that when assessments are made of the type involved in this case then a notice_and_demand is computer generated automatically he acknowledged however that there is no physical evidence to support the conclusion that that had occurred or that if it had occurred that the notice_and_demand in fact had been mailed to an address at which mr borre was likely to have received it on the basis of computer-generated account transcripts for which listed the riverside address as petitioner's address it is likely that any computer-generated notice_and_demand would have been mailed to that address and that mr borre would have been unlikely to have received it normally we would be reluctant to conclude that an appeals officer has abused his or her discretion by relying on irs computer records to verify that timely notice_and_demand had been mailed to the taxpayer's last_known_address we have repeatedly held that it was not an abuse_of_discretion for the appeals officer to have relied on computer-generated transcripts for purposes of complying with sec_6330 see eg howard v commissioner tcmemo_2002_81 wl at kuglin v commissioner tcmemo_2002_51 wl at in this case however petitioner's representatives at the cdp hearing advised ms mccormick of the likelihood that the computer-generated address the riverside address to which any computer-generated notice_and_demand most likely would have been sent was never petitioner's address and of the fact that the first notice that either petitioner or mr borre received was the notice_of_levy in applying an abuse_of_discretion standard of review we would be inclined to find that ms mccormick's receipt of that information made it unwise ie an abuse_of_discretion for her to rely solely on computer transcripts for her conclusion that notice_and_demand had been mailed to petitioner's last_known_address within days of the assessments for moreover under a de novo standard of review we would most likely reject that conclusion as contrary to the weight of the evidence thus were it necessary to decide whether to sustain ms mccormick's finding of compliance with the literal terms of sec_6303 the standard by which we did so abuse_of_discretion or de novo would not matter and we would not have to address the bifurcation of standards issue raised by the parties it is not necessary however to address that issue for another reason namely because for the reasons discussed infra we find as a matter of law that the acknowledged mailing of the notice_of_levy to petitioner and mr borre at the latter's home address in date provided the requisite notice_and_demand under sec_6303 iv whether petitioner incurred employment_tax liabilities for overstating its aeic deductions for the quarterly tax periods in issue a the advance earned_income_credit before it was repealed effective for tax years beginning after date sec_3507 permitted employees to convert the earned_income_credit provided by sec_32 into increased wages by filing a form_w-5 earned_income_credit advance_payment certificate with their employers the employer was then required to make an additional payment with each payment of wages to the employee the additional payment called the earned_income advance amount was determined from an irs-provided table the employer recovered those payments by making a corresponding reduction of its payroll_taxes otherwise payable to the government employers reported their aeic payments to employees on form_941 b parties' argument sec_1 petitioner as noted supra petitioner argues that sec_6501 bars respondent's assessment or collection of any taxes additions to tax or penalties for the years in issue because respondent failed to send petitioner a valid notice_and_demand pursuant to sec_6303 within the three-year limitations_period provided by sec_6501 for petitioner also argues that the fact that respondent did not in connection with the income_tax audit make any adjustment to its cost_of_goods_sold as reported on a schedule c that was part of the borres' joint_return precludes respondent from finding petitioner liable for additional employment_taxes for on the basis of allegedly overstated aeic payments to its employees for that year for the first quarter of petitioner disputes respondent's disallowance of the entirety of its claimed aeic offset for that tax period and argues that there should be no employment_tax deficiency for that argument is based upon a response from respondent's kansas city service_center to the appeals officer's request for the forms w- filed by petitioner which states this request was not processed the transcript would have been over big_number pages the parties assume those big_number a reduction in petitioner's aeic payments to its employees for any period necessarily reduces its reported cost_of_goods_sold for the same period which in turn increases its income or profit for the period because the income_tax audit did not result in increased schedule c income for the borres' taxable_year as there was no downward adjustment in petitioner's reported cost_of_goods_sold for that year petitioner argues respondent is barred from reducing petitioner's aeic payments which necessarily would result in a corresponding reduction in petitioner's reported cost_of_goods_sold because that adjustment would be inconsistent with the results of the agreed income_tax audit for that year pages represent some big_number forms w-2 which would appear to support petitioner's deduction for aeic payments respondent respondent argues that the appeals officer was entitled to rely on irs computer-generated transcripts in concluding that a notice of unpaid tax and demand for payment with respect to each taxable_period in issue was issued to petitioner at its last_known_address within days of assessment in conformance with sec_6303 alternatively respondent argues in any event the final notice issued to borre on date provided sufficient notice under sec_6303 for the collection action to proceed respondent's argument that he provided proper notice_and_demand to petitioner in accordance with sec_6303 is in essence a refutation of petitioner's statute_of_limitations argument with respect to petitioner's preclusion argument for respondent argues that he is not bound by positions taken with respect to the borres in a prior audit respondent further argues that mr hershman's prior audit did not involve an audit of petitioner's form sec_941 and that a ny determinations made by mr hershman with respect to borre's personal income_tax_liability are irrelevant to his disallowance of the aeic claimed on petitioner's form 941s for the tax_year on the basis of a statement from respondent's memphis service_center alleging that no forms w-2 for petitioner were posted to the payer master_file for respondent argues that petitioner did not file any forms w-2 with the social_security administration ssa for that year therefore respondent argues that petitioner is not entitled to any of its claimed aeic for the first quarter of in reaching that result respondent argues that ms mccormick's conclusion that over big_number forms w-2 had been filed for was based on her misinterpretation at trial of irs transcripts and should be disregarded c analysi sec_1 introduction for and all of respondent's adjustments to petitioner's employment_tax liabilities are attributable to reductions in petitioner's aeic equal to the excess of the aeic reflected on petitioner's form sec_941 for those years over the aeic reflected on petitioner's forms w-2 for those years respondent's disallowance of all of the aeic reflected on petitioner's form_941 for the first quarter of is based upon respondent's conclusion that petitioner did not file although a form_w-2 for was prepared for mr borre as an employee of petitioner's the record is inconclusive as to whether that form_w-2 was reported to the ssa or to respondent in any event mr borre's form_w-2 for shows no payment to him of aeic any forms w-2 for that quarter and therefore is unable to demonstrate that it paid any aeic during that time for and respondent does not reduce the employee wages reflected on petitioner's form sec_941 to conform to the lesser amounts of wages reflected on the forms w-2 that petitioner filed for those years such an adjustment would have been consistent with his reduction of petitioner's aeic reflected on the form sec_941 to the amounts reflected on the forms w-2 but it also would have resulted in reduced and employment_tax liabilities which may be why no such adjustment was made thus for and we confront the anomalous circumstance of respondent's accepting as accurate the wages but not the aeic reflected on petitioner's form sec_941 and conversely accepting as accurate the aeic but not the wages reflected on petitioner's forms w-2 curiously petitioner has not objected to respondent's inconsistent_position and it has not argued that if the aeic reflected on its forms w-2 is to be adopted as because the record in this case includes form sec_941 only for the fourth quarters of and we cannot verify on a quarter-by-quarter basis that the wage amounts to which respondent has made no adjustment are the total wages reflected on petitioner's form sec_941 for those two years nonetheless we are satisfied that petitioner did in fact compute its and employment_tax liabilities on the basis of the total wages reflected on the four form sec_941 petitioner filed for each of those years because irs transcripts that are in the trial record clearly indicate that to be the case accurate so too should the wages reflected on those forms w-2 as a result we find that petitioner has conceded the accuracy of the wage amounts reflected on its form sec_941 for and and contests only respondent's adjustments to the aeic reflected on those returns petitioner's statute_of_limitations argument to begin with it appears that petitioner has confused the sec_6501 limitations_period on assessment generally three years after the return is filed with the sec_6502 limitations_period on collection after assessment generally years after assessment in this case respondent assessed the employment_taxes shown on the form sec_941 that petitioner filed for the taxable periods in issue well within the three-year periods following the filing of those returns moreover respondent initiated collection of the alleged employment_tax underpayments with service of the notice_of_levy on date which was well within years of the earliest of those assessments date for the first quarter of although articulated as a defense based upon the expiration of the sec_6501 limitations_period petitioner's argument regarding respondent's alleged failure to timely initiate collection in this case is really an argument that the notice_of_levy was not a timely notice_and_demand for payment because it was not issued within days of any of respondent's assessments as required by sec_6303 we disagree with petitioner sec_6303 provides in relevant part that the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof sec_301_6303-1 proced admin regs reiterates that the notice shall be given as soon as possible and within days but then states however the failure to give notice within days does not invalidate the notice petitioner has not challenged the validity of the foregoing regulation which was adopted substantially in its present form and approved on date effective date see t d 1955_1_cb_145 moreover in several cases without expressly addressing the effect of the commissioner's failure to give notice within days of assessment this court has treated notice that was provided more than days after assessment in some cases many years after assessment as satisfying in whole or in part the notice requirement of sec_6303 see perez v commissioner tcmemo_2002_274 hack v commissioner tcmemo_2002_ hack v commissioner tcmemo_2002_243 mudd v commissioner tcmemo_2002_204 it is also significant that the court_of_appeals for the seventh circuit the court to which an appeal of this case would most likely lie on the basis of mr borre's residence has held that violation of the 60-day rule does not in itself invalidate an otherwise valid notice_and_demand see 739_f2d_252 7th cir in that case the notice_and_demand was sent several months before the assessment id pincite the court stated that the taxpayer's receipt of actual written notice of its potential liability shortly before the assessment including the amount of that liability was sufficient to alleviate any concern that the taxpayer would not be fully protected id pincite on the basis of the above-cited regulation negating the mandatory application of the day rule the court concluded thus it is clear that sec_6303 is to be given a practical and not technical construction id moreover that same court has held that a notice_of_levy constitutes all the notice_and_demand that the statute requires or that the practicalities of administering the federal tax laws permit 49_f3d_331 7th cir see also 137_tc_209 the levy notice here did provide nakano with all the information required under the statute because it listed the type and amount of unpaid tax for each tax period and explicitly demanded payment aff'd sub nom 552_fedappx_724 9th cir the notice_of_levy herein satisfied both of those requirements therefore it constituted a valid notice_and_demand under sec_6303 we hold that the assessment and collection actions with respect to the liabilities at issue herein were timely and were procedurally valid as a matter of law we reject petitioner's argument that the fact that respondent did not make any adjustment to petitioner's cost_of_goods_sold as reported on a schedule c attached to the borres' joint individual_income_tax_return precludes his disallowance of allegedly overstated aeic payments to its employees for ignoring the fact that we are concerned here with allegedly underreported employment_taxes for whereas the prior audit involved the borres' income_tax_liability and assuming arguendo that an employment_tax adjustment for based upon overstated aeic payments would be inconsistent with respondent's not reducing petitioner's cost_of_goods_sold as reported on the schedule c incorporating petitioner's results we find that petitioner's preclusion argument must fail as noted supra the income_tax audit ended with the parties' execution of two forms one for and one for and pursuant to which the borres consented to assessment and collection of the agreed- upon deficiencies it is clear however that a taxpayer's consent to assessment of additional tax is without binding effect on the commissioner insofar as the determination of the correct amount of tax_liability is concerned see 57_tc_650 aff'd 510_f2d_479 2d cir and 39_tc_580 aff'd in part rev'd in part on other issues 332_f2d_620 2d cir both of which make clear that no document short of a formal compromise or closing_agreement that meets the requirements of sec_7121 will preclude the commissioner from asserting an additional liability for a previously audited tax_year moreover that principle holds true even though the commissioner may have purported to accept the prior determination see 65_tc_351 in which neither the parties' execution of a form_4549 and the commissioner's acceptance of a check in payment of the additional tax computed on that form nor the doctrine_of equitable_estoppel was deemed to preclude the commissioner's assessment and collection of additional deficiencies for the tax_year in issue thus even if we assume that respondent's proposed_adjustment to petitioner's aeic payments is tantamount to a finding that petitioner overstated its cost_of_goods_sold for that year inconsistent with mr hershman's not making any adjustment to petitioner's cost_of_goods_sold respondent is not precluded by the execution of the form_4549 from making that adjustment other than its statute_of_limitations sec_6303 argument as it applies to and its preclusion argument with respect to that year both of which we reject petitioner does not contest its tax_liability arising from overstated aeic payments for therefore we find petitioner liable for the assessed employment_tax deficiency as noted supra the parties' dispute concerning petitioner's entitlement to the aeic offset reflected on its form_941 for the first quarter of centers upon two conflicting statements from two different irs service centers one of which supports petitioner's entitlement to the aeic offset and one of which supports respondent's denial of the offset there is no satisfactory explanation in the record as to why a statement from the kansas city service_center confirms petitioner's filing of some big_number forms w-2 for the first quarter of whereas a statement from the memphis service_center confirms in effect that petitioner filed no forms w-2 for that quarter both statements reference the same tin and there is no dispute that that tin belongs to petitioner during the trial ms mccormick attempted to explain the discrepancy between the two statements by testifying that the memphis service_center was the wrong service_center for the form_w-2 information she assumed that to be the case because of the lack of any form_w-2 postings at that service_center on the basis of that assumption she requested the statement from the kansas city service_center which she deemed to be the right service_center and she agreed on the basis of that statement that petitioner probably had filed forms w-2 for the first quarter of under cross-examination however when respondent's counsel pointed out to her that for the two service centers provided the same information regarding petitioner's form_w-2 filings she was at a loss to explain why that was not also true for when asked whether she wished to correct or change her prior testimony that the memphis service_center was the wrong service_center she replied yes i guess i don't know why they're the two statements for different when asked by petitioner's counsel on redirect examination whether the listing of the incorrect riverside address for petitioner on the memphis service_center statement rather than the pulaski road address set forth on the form_941 for would have had any impact on the printout from that service_center ms mccormick replied it shouldn't but i can't say for sure we do not consider that testimony to compromise her earlier testimony that she has no explanation for the inconsistency between the two service_center statements moreover we do not consider the listing of an incorrect address to be significant continued the burden_of_proof with respect to factual issues pertaining to petitioner's liability for additional employment_taxes for the quarterly tax periods in issue is on petitioner see rule a the parties appear to agree that the assessed employment_tax liability for the first quarter of is sustainable or not in its entirety on the basis of which of the two conflicting service_center statements accurately reflects petitioner's form_w-2 filings for that taxable_period mr borre testified that petitioner had a substantial number of employees during that taxable_period he also testified that his normal practice was to have petitioner's bookkeeper meet with his accountant or with members of his accountant's firm to make sure we are following all the ordinances and state laws and all the regulations and all that stuff while we believe mr borre that that was his normal practice there is no evidence that those meetings uniformly resulted in the desired compliance and in particular petitioner's filing forms w-2 for its employees for indeed during the course of petitioner's cdp hearing with continued in the light of the fact that both statements showed petitioner's tin sec_7491 which under certain circumstances shifts the burden_of_proof on factual issues to the commissioner applies only to factual issues relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b of the internal_revenue_code sec_7491 the employment_taxes at issue herein are imposed under subtitle c therefore sec_7491 is inapplicable in this case ms mccormick its representatives argued that it should not be liable for the liabilities since mr borre had walked away from the business at the end of and some of the people he worked with had taken it over that gives us no confidence that practices continued in their normal manner in moreover it appears that mr borre and his counsel were either unable or unwilling to produce retained copies of any forms w-2 furnished to employees for or to obtain testimony from any of those former employees that petitioner in fact had sent to them forms w-2 for and made aeic payments to them during the first quarter of that year respondent's assessments for all of the taxable periods in issue based upon overstated aeic were made pursuant to the combined annual wage reporting cawr program created by the commissioner and the ssa to ensure that employers paid and reported the proper amount of taxes and federal withholding internal_revenue_manual irm pt date that task is accomplished by comparing the information reported on various irs information returns filed with the ssa including forms w-2 with that reported on form sec_941 the irm is the primary official source of instructions to employees relating to the organization administration and operation of the irs the irm contains directions for employees to carry out their responsibilities in administering irs obligations internal_revenue_manual irm pt date and similar forms filed with the commissioner see id pt date at least one bankruptcy court has permitted a debtor to successfully challenge a cawr adjustment where the debtor was able to produce persuasive evidence that that computer-generated adjustment was incorrect see in re howard indus 225_br_388 bankr s d ohio we might have done the same for the first quarter of had petitioner come forward with such evidence but it has not under the circumstances the only credible_evidence pertaining to petitioner's issuance or nonissuance of forms w-2 and derivatively of its having made or not made the aeic payments reflected on its form_941 for the first quarter of resides in the inconsistent service_center statements as noted supra there is no basis in the record for finding one more persuasive or more reliable than the other that is because neither party has made any attempt to explain that inconsistency each being content to rely solely upon the service_center statement supporting its his position respondent whose personnel created and administer the irs information retrieval systems did not see fit to introduce either the testimony of an individual or documentation capable of providing a satisfactory explanation and petitioner's counsel appears to have made no effort to initiate discovery of irs personnel and irs internal documents that might have done so thus it has been left to the court to try to obtain information that might shed light on which if either of the two service_center statements is the more reliable to begin with we note that the kansas city service_center statement alleging petitioner's filing of over big_number pages of forms w-2 is based upon information taken from the irs information returns master_file irmf transcript for ty cycle irm pt dollar_figure - information returns master_file irmf date states source of data the irmf extract contains data from the information returns master_file irmf which is a database containing all information returns transcribed by irs it contains data about both the payer filer as well as data about the payee recipient of income from various forms including form_1099 form_1098 schedule_k-1 and form_w-2 w-2g it thus appears that irmf extracts routinely describe an employer's form_w-2 filings for a given quarter the memphis service_center statement reporting no petitioner documents posted to the pmf for ty2007 was based upon information supplied by the irs payer master_file on line pmfol which is described in irm pt date as a research tool which provides information from payer master_file pmf at martinsburg computing center mcc irm pt date also describes pmfol as a command_code that displays payer master_file information such as whether the entity filed w-2s and or 1099s finally irm pt date states in pertinent part pmfol provides information from the payer master_file pmf at mcc the summary screen shows all sources and amounts of income and withholdings and the number of payment documents form 1099's w-2's etc filed by the payer as shown on form_1096 transmittal the foregoing reference to information in the form_1096 annual summary and transmittal of u s information returns is reiterated in irm pt date which identifies the idrs command_code pmfol and which states cc 'pmfol' provides a summary of a filer's submissions by return type for the five most recent tax years as well as a complete record of each form_1096 filed for all five years the last two quoted irm excerpts the former promulgated in and the latter in imply that pmfol provides information with respect to a payer's information returns listed the parties have for the most part referred to data from the memphis service_center and not the martinsburg computing center we do not think that the identities of the sources of the admittedly conflicting reports about petitioner's form_w-2 filing is important and we will continue to refer to the memphis and the kansas city service centers as the sources of that data on the form_1096 the only type of form_w-2 listed on the form_1096 for and most significantly is the form w-2g certain gambling winnings not a form that would have been filed by petitioner for the first quarter of thus the irm is at best ambiguous regarding the types of information returns filed by payors that are retrievable under pmfol the implied limitation to information returns that are to be filed with the form_1096 which does not include form_w-2 is inconsistent with the blanket statement quoted supra that pmfol displays payer master_file information such as whether the entity filed w-2s and or 1099s we find that the ambiguity regarding a user's ability to retrieve a payer- taxpayer's form_w-2 filing information under pmfol makes the memphis service_center statement reporting no form_w-2 filings for petitioner no payer documents posted to the pmf for ty less reliable that the kansas city service_center statement which attests to a transcript of form_w-2 filings by to add to the confusion irm pt - screen display of payer document data date which lists the form_1096 data that is displayed for all payer documents includes in that list w-2 - form s w-3 filed to report and transmit forms w-2 wage and tax statement that inclusion is plainly at odds with the form_1096 itself which does not include forms w-2 in the list of forms to be transmitted therewith moreover the inclusion is accompanied by a note stating that the only w-2 information posted to the payer master_file are those accounts where the w-3 resulted in a civil penalty assessment being generated by pmf processing that is not our case petitioner of over big_number pages in other words on the basis of the foregoing irm excerpts it appears ever so slightly more_likely_than_not that petitioner did in fact file forms w-2 for its employees for the first quarter of those filings were reflected in the irmf transcript for upon which the kansas city service_center relied and petitioner's form_w-2 filings for that quarter were not picked up by pmfol upon which the memphis service_center relied it may be that other portions of the irm clarify the ambiguity regarding the posting for form_w-2 filings under pmfol but we have not found them nor have the parties attempted to assist the court in that regard or shown that they even are aware of the possible ambiguity on the basis of the foregoing and taking into account the parties' apparent agreement that the assessed employment_tax liability for the first quarter of is sustainable or not in its entirety according to which of the two conflicting service_center statements accurately reflects petitioner's form_w-2 filings for the first quarter of we find that petitioner is not liable for the assessed employment_tax deficiency for that quarterdollar_figure in contrast to respondent's argument herein that petitioner failed to file any forms w-2 for and for that reason was not entitled to any aeic offset for the first quarter of that year the notice_of_determination specifically acknowledges on the basis of w-2 records from the service center's continued v sec_6651 additions to tax a introduction respondent determined additions to tax pursuant to sec_6651 and respondent has the burden of production with respect to those additions to tax see sec_7491 to meet that burden respondent must produce evidence that the additions to tax are appropriate see id 116_tc_438 sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extensions of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount required continued database that there were over big_number w-2s issued for presumably that conclusion was based upon ms mccormicks' belief at the time that the kansas city service center's statement contained the correct information regarding petitioner's form_w-2 filings for despite that belief she nonetheless apparently on the basis of her finding of numerous incorrect w-2 s through the years sustained both the tax and intentional disregard penalty assessments for the first quarter of because for petitioner's underlying liability for employment_taxes and the penalty are at issue and because appeals' determination with respect thereto is subject_to de novo review we may make and have made our own findings_of_fact relating to that issue and we ignore the appeals officer's findings_of_fact which constituted the basis for her sustaining respondent's assessments for to be shown as tax on the delinquent tax_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent that amount is reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return sec_6651 petitioner was required to file its form_941 for the first quarter of on or before date the last day of the month following the end of the quarter see sec_31_6071_a_-1 employment_tax regs petitioner filed its form_941 for that period on date nevertheless we have found that there was no employment_tax deficiency for that quarter respondent does not argue that if there was no deficiency in tax_payments were not made timely which we assume they were therefore sec_6651 forecloses any addition_to_tax and we sustain none sec_6651 sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the while petitioner filed its form_941 late for the third quarter of respondent does not argue on account thereof for a sec_6651 addition_to_tax and we determine none taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition is of the amount shown as tax on the return but not paid for each month or fraction thereof during which the failure to pay continues up to a maximum of for a delinquency of months or more the amount is reduced by the amount of any part of the tax which is paid on or before the beginning of such month and by the amount of any credit against the tax which may be claimed on the return sec_6651 respondent has computed the sec_6651 additions to tax on the basis of petitioner's employment_tax underpayments for which except for we have sustained herein dollar_figure and dollar_figure for and respectively he has applied the maximum rate reasoning that it is more than months since date the date on which the last of the underpaid amounts for the first quarter of was due thus he argues that petitioner is liable for sec_6651 additions to tax of dollar_figure and dollar_figure for and respectively respondent then argues that petitioner has not shown that the failure to pay was due to reasonable_cause and not due to willful neglect petitioner objects to respondent's application of the sec_6651 additions to tax in part on the ground that respondent computed the additions on the basis of a failure to pay the additional tax resulting from the disallowance of aeic's for each respective year ie on the employment_tax underpayments rather than on the basis of a failure to pay the tax_shown_on_the_return as required by sec_6651 for all of the taxable periods in issue respondent does not dispute that petitioner timely paid the amounts shown as deposits on the form sec_941 that it filed respondent argues and we agree that petitioner overstated the credits it claimed for aeic payments and that gave rise to underpayments on that basis we sustain respondent's imposition of the sec_6651 additions to tax for and vi sec_6721 intentional disregard penalties a introduction respondent seeks to impose intentional disregard penalties under sec_6721 penalty for all of the taxable periods in issue that provision in conjunction with sec_6721 provides in effect that in the case of a return other than a return required under certain specified code sections none of which pertain to the requirement to issue and file forms w-2 with respect to wages paid to a taxpayer's employees any failure to timely file an information the requirement to report employee wages on a form_w-2 is in regulations issued under sec_6041 which is not one of the code sections continued return or to include all of the information required to be shown on the return that is due to intentional disregard of the requirement to do so is subject_to a penalty equal to the greater of dollar_figure or percent of the aggregate amount of the items required to be reported correctly respondent argues that the penalties apply against petitioner on the ground that it filed incorrect forms w-2 and that its failure_to_file correct forms w-2 was due to intentional disregard of the requirement to correctly report the items on the form_w-2 b and for and respondent focuses on the excess of the total employee wages shown on petitioner's form sec_941 over total employee wages shown on its forms w-2 filed with the ssa he argues that the penalties should be of that excess for of dollar_figure or dollar_figure and for of dollar_figure or dollar_figure thus for and respondent's imposition of the penalties is continued excluded from the application of sec_6721 see sec_1_6041-2 income_tax regs see also sec_301_6721-1 and i proced admin regs providing that a form_w-2 is an information_return for purposes of sec_6721 as noted supra note for respondent mistakenly assessed a penalty of dollar_figure he acknowledges that he is barred from increasing that penalty to the correct amount because of the expiration of the sec_6501 three-year limitations_period on assessments for see id premised on the assumption that petitioner's form sec_941 for and accurately set forth the wages paid to its employees for those years and to the extent the forms w-2 that petitioner filed for those years reported lesser amounts of wages either they were incorrect or there were additional forms w-2 that petitioner should have filed as noted supra petitioner by its failure to challenge respondent's assumption that the form sec_941 accurately reflected petitioner's wage payments for the taxable periods in issue has in effect conceded the truth of that assumption therefore the issue for and is whether petitioner's failure_to_file forms w-2 reflecting the greater wage payments set forth on its form sec_941 was due to intentional disregard of the requirement to do so pursuant to sec_301_6721-1 proced admin regs a failure is due to intentional disregard if it is a knowing or willful-- i f ailure to file timely or ii f ailure to include correct information such failure is determined on the basis of all the facts and circumstances in the particular case pursuant to sec_301_6721-1 proced admin regs as relevant to this case the facts and circumstances to be considered include whether the failure is part of a pattern of conduct by the information_return filer of repeatedly failing to file timely or repeatedly failing to include correct information other potentially applicable factors such as whether the return filer corrected his failures promptly upon discovery or within days after a written request to do so by respondent do not appear to apply to petitioner as discussed supra any sec_6303 notices and demands that may have been sent to petitioner shortly after assessment were most likely sent to the riverside address giving credence to petitioner's argument that it was not made aware of any employment_tax underpayments until receipt of the date notice_of_intent_to_levy more than four years after the last quarter in issue moreover we find that petitioner's exercise of its statutory right under sec_6330 to challenge the notice_of_levy was not a violation of the requirement promptly to correct the form_w-2 filings or to make additional filings see sec_301_6721-1 proced admin regs also we agree with petitioner that the single prior assessment of the intentional disregard penalty for to which petitioner acquiesced does not establish a pattern of conduct of repeatedly failing to file timely or repeatedly failing to include correct information within the meaning of sec_301_6721-1 proced admin regs especially in the light of the fact that the failure apparently was due to petitioner's inadvertent omission of wages from one department there is no evidence in the record that would account for the discrepancy between the wages reflected on petitioner's and form sec_941 and the wages reflected on the forms w-2 that it filed for those years as noted supra mr borre testified that his normal practice was to have his accountant or members of his accountant's firm meet with petitioner's bookkeeper to make sure that petitioner would comply with all legal requirements we have no reason to disbelieve that testimony under the circumstances we hold that respondent has not carried his burden under sec_7491 to produce evidence that it is appropriate to apply the intentional disregard penalties against petitioner for and we are not persuaded that petitioner's incorrect or omitted forms w-2 were not the product of inadvertence see lefcourt v united_states 125_f3d_79 2d cir thus in our view the 'intentional disregard' set forth in sec_6721's penalty provision means conduct that is willful a term which in this context requires that a party act voluntarily in withholding requested information rather than accidentally or unconsciously petitioner is not liable for the penalties for and c respondent argues that petitioner is liable for the sec_6721 intentional disregard penalty for because it filed no forms w-2 for that year because we have found that petitioner is not liable for the assessed employment_tax deficiency for the first quarter of it necessarily follows that petitioner did not fail to file all of the forms w-2 that it was required to file for that quarter and because respondent has not shown to the contrary that those forms w-2 satisfied the correct information reporting requirement see sec_6721 e therefore petitioner is not liable for the sec_6721 intentional disregard penalty for decision will be entered under rule
